NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12201

    GEORGE MODICA      vs.    SHERIFF OF SUFFOLK COUNTY & others. 1



            Suffolk.         January 5, 2017. - May 15, 2017.

 Present:    Gants, C.J., Lenk, Hines, Gaziano, Lowy, & Budd, JJ.


            Correction Officer.      Words, "Bodily injury."



     Civil action commenced in the Superior Court Department on
October 24, 2014.

     The case was heard by Douglas H. Wilkins, J., on motions
for summary judgment.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Noah A. Winkeller for the plaintiff.
     Allen H. Forbes, Special Assistant Attorney General, for
the defendants.


     BUDD, J.   Through G. L. c. 126, § 18A, and G. L. c. 30,

§ 58, the Legislature has afforded correction officers

additional compensation to close the gap between workers'


     1
       The Commonwealth and the Suffolk County sheriff's
department.
                                                                   2


compensation benefits and an employee's salary if the employee

sustains bodily injury as a result of inmate violence during the

course of his or her duties.    The plaintiff, George Modica, a

correction officer in the Suffolk County Sheriff's Department,

sued the defendants -- the sheriff of Suffolk County, the

Suffolk County sheriff's department, and the Commonwealth -- to

obtain compensation under the statutes.    At issue in this case

is the meaning of "bodily injury" as the term is used in the two

statutes.   We conclude that bodily injury is that which results

in physical injury; because the defendant has not suffered such

an injury, he does not qualify for compensation under the

statute.

     Background.    The pertinent facts, taken from the record,

are undisputed.    As a result of breaking up inmate fights in

March and April of 2010, the plaintiff began to experience an

accelerated heart rate (sinus tachycardia) accompanied by light-

headedness and difficulty breathing.

     The defendants initially paid workers' compensation

benefits voluntarily but soon after discontinued them.    The

plaintiff filed a claim for further workers' compensation

benefits and, insofar as relevant here, the plaintiff underwent

two independent medical examinations.    Both doctors concurred

that the defendant's symptoms were a physiological response to

stress, that the sinus tachycardia was neither the result nor
                                                                     3


the cause of any physical harm, and that there was no evidence

of structural heart disease. 2

     The parties eventually settled the plaintiff's workers'

compensation claim, stipulating that the plaintiff's injury was

a physiological response to his involvement in inmate

altercations.   The plaintiff thereafter applied for compensation

under G. L. c. 126, § 18A, and G. L. c. 30, § 58, which the

defendants denied. 3   The plaintiff commenced an action in the

Superior Court.    Both parties filed motions for summary

judgment, which were heard by a Superior Court judge.    The judge

denied the plaintiff's motion and allowed the defendants'

motion.   He concluded that the tachycardia "amount[ed] to a

change in function without physical damage" and that therefore

the condition was not a bodily injury entitling the plaintiff

the extra compensation.     The plaintiff appealed, and we

transferred the case to this court on our own motion.

     Discussion.    Where the record is undisputed and the case

was decided below on motions for summary judgment, "one of the

moving part[ies] is entitled to judgment as a matter of law"

     2
       The plaintiff adopted these findings in pleadings he filed
with the Department of Industrial Accidents.
     3
       The plaintiff made claims under both G. L. c. 126, § 18A,
and G. L. c. 30, § 58. The former applies to county employees,
the latter to State employees; they are otherwise
indistinguishable. For the sake of simplicity, we refer only to
§ 18A in the remainder of this opinion, but we interpret G. L.
c. 30, § 58, in identical fashion in all relevant respects.
                                                                       4


(quotation omitted).   Massachusetts Insurers Insolvency Fund

v. Berkshire Bank, 475 Mass. 839, 841 (2016).      "The single issue

raised is one of statutory interpretation, and we review the

motion judge's decision de novo."     Id.

General Laws c. 126, § 18A, provides in relevant part:

          "An employee . . . who, while in the performance of
     duty, receives bodily injuries resulting from acts of
     violence of patients or prisoners in his custody, and who
     as a result of such injury would be entitled to benefits
     under [G. L. c. 152 (the worker's compensation statute)],
     shall be paid . . . the difference between the weekly cash
     benefits to which he would be entitled under [c. 152] and
     his regular salary . . . ."

Thus, in order to be entitled to compensation under the statute,

a correction officer must show (1) bodily injury (2) resulting

from an act of violence (3) committed by a prisoner who was (4)

in the plaintiff's custody and (5) resulting in the plaintiff

being entitled to worker's compensation.      The parties dispute

only whether the plaintiff suffered a "bodily injury," a term

that is not defined in the statute.

     "When a statute does not define its words we give them

their usual and accepted meanings, as long as these meanings are

consistent with the statutory purpose. . . . We derive the

words' usual and accepted meanings from sources presumably known

to the statute's enactors, such as their use in other legal

contexts and dictionary definitions."       Commonwealth v. Bell, 442

Mass. 118, 124 (2004), quoting Commonwealth v. Zone Book, Inc.,
                                                                     5


372 Mass. 366, 369 (1977).    Bodily injury has been statutorily

defined in the criminal context as a "substantial impairment of

the physical condition, including any burn, fracture of any

bone, subdural hematoma, injury to any internal organ . . . ."

G. L. c. 265, § 13J.     See also G. L. c. 265, §§ 13K (a), 39

(b).    Certain civil statutes also make use of this definition of

bodily injury.    See G. L. c. 111, § 72K (abuse and neglect of

patients or residents in long-term care); G. L. c. 208, § 31A

(parent's abuse a factor in determining custody of children);

G. L. c. 209, § 38 (same); G. L. c. 209C, § 10 (same).

Similarly, Black's Law Dictionary defines bodily injury as

"[p]hysical damage to a person's body."    Black's Law Dictionary

906 (10th ed. 2014).    Additionally, in the insurance context the

phrase "bodily injury" has been construed as referring to

physical injury.    Allstate Ins. Co. v. Diamant, 401 Mass. 654,

656 (1988) ("'Bodily injury'. . . encompasses only physical

injuries to the body and the consequences thereof").

       Thus, we conclude that for the purposes of § 18A, bodily

injury refers to physical impairment or damage, i.e., physical

injury.    As the plaintiff's sinus tachycardia is an impairment

of function which has not led to structural heart damage, it is

not a physical impairment or injury.    Therefore, the plaintiff

does not have a bodily injury within the meaning of the statute.
                                                                       6


     The plaintiff's arguments to the contrary are unavailing.

He contends that because it is unknown when or if his symptoms

will subside, his condition falls within the meaning of bodily

injury in the statute.      This reasoning conflates the duration of

an injury with the type of injury.     Clearly the duration of an

injury has nothing to do with whether it is a bodily injury:

emotional injuries, too, may be long-lasting.

     The plaintiff also suggests that we should broadly construe

"bodily injury" in order to provide this special class of

employees the extra protection intended by the statute.      To

bolster this argument, he points out that we have done so with

other portions of the statute.     See, e.g., Conroy v. Boston, 392

Mass. 216, 219-220 (1984) (inmate's escape was act of violence

under statute).   Adopting this view would require us to overlook

the fact that the Legislature chose to use the term "bodily

injury" rather than "personal injury" (or simply "injury").

Personal injury, as the term is used in the workers'

compensation statute, encompasses physical as well as mental or

emotional disabilities. 4    See G. L. c. 152, § 1 (7A).   See


     4
       Additionally, Black's Law Dictionary defines personal
injury in the context of workers' compensation as "any harm
. . . that arises in the scope of employment" (emphasis added).
Black's Law Dictionary 906 (10th ed. 2014). In the insurance
context, "[t]he term 'personal injury' is broader and includes
not only physical injury but also any affront or insult to the
reputation or sensibilities of a person. 'Bodily injury,' by
comparison, is a narrow term and encompasses only physical
                                                                    7


also Bisazza's Case, 452 Mass. 593, 598 (2008).     As G. L.

c. 126, § 18A, expressly refers to the workers' compensation

statute, we must assume that the Legislature used the narrower

term intentionally.    See Polaroid Corp. v. Commissioner of

Revenue, 393 Mass. 490, 497 (1984) ("words of a statute must be

construed in association with other statutory language and the

general statutory plan").

      Conclusion.     Although the plaintiff may well have

sustained an injury, he is unable to show that he has a bodily

injury within the meaning of G. L. c. 126, § 18A.    Accordingly,

we affirm the judgment of the Superior Court.

                                      So ordered.




injuries to the body and the consequences thereof."    Allstate
Ins. Co. v. Diamant, 401 Mass. 654, 656 (1988).